
	
		IC
		112th CONGRESS
		2d Session
		S. 1947
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 7, 2012
			Referred to the Committee on Agriculture and in addition
			 to the Committee on the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		AN ACT
		To prohibit attendance of an animal
		  fighting venture, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Animal Fighting Spectator Prohibition
			 Act of 2011.
		2.Prohibition on attending an animal fight or
			 causing a minor to attend an animal fightSection 26 of the Animal Welfare Act (7
			 U.S.C. 2156) is amended—
			(1)in subsection (a)—
				(A)in the heading, by striking
			 Sponsoring or Exhibiting
			 an Animal in and inserting Sponsoring or Exhibiting an Animal in,
			 Attending, or Causing a Minor To Attend;
				(B)in paragraph (1)—
					(i)in the heading, by striking
			 In
			 general and inserting Sponsoring or
			 Exhibiting; and
					(ii)by striking paragraph (2)
			 and inserting paragraph (3);
					(C)by redesignating paragraph (2) as paragraph
			 (3); and
				(D)by inserting after paragraph (1) the
			 following new paragraph:
					
						(2)Attending or causing a minor to
				attendIt shall be unlawful
				for any person to—
							(A)knowingly attend an animal fighting
				venture; or
							(B)knowingly cause a minor to attend an animal
				fighting venture.
							;
				and
				(2)in subsection (g), by adding at the end the
			 following new paragraph:
				
					(5)the term minor means a person
				under the age of 18 years
				old.
					.
			3.Enforcement of animal fighting
			 prohibitionsSection 49 of
			 title 18, United States Code, is amended—
			(1)by striking Whoever and
			 inserting (a) In
			 general.—Whoever;
			(2)in subsection (a), as designated by
			 paragraph (1) of this section, by striking subsection (a), and
			 inserting subsection (a)(1),; and
			(3)by adding at the end the following new
			 subsections:
				
					(b)Attending an animal fighting
				ventureWhoever violates
				subsection (a)(2)(A) of section 26 of the Animal Welfare Act (7 U.S.C. 2156)
				shall be fined under this title, imprisoned for not more than 1 year, or both,
				for each violation.
					(c)Causing a minor To attend an animal
				fighting ventureWhoever
				violates subsection (a)(2)(B) of section 26 (7 U.S.C. 2156) of the Animal
				Welfare Act shall be fined under this title, imprisoned for not more than 3
				years, or both, for each
				violation.
					.
			
	
		
			Passed the Senate
			 December 4, 2012.
			Nancy Erickson,
			Secretary
		
	
